Reyna, et




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 7, 2015

                                     No. 04-15-00088-CV

                                       FARIAS, ET AL,
                                         Appellants

                                               v.

                                       REYNA, ET AL,
                                         Appellees

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-13-261
                         Honorable Jose Luis Garza, Judge Presiding

                                        ORDER
The reporter’s record for this appeal was due to be filed on March 23, 2015. On March 31, 2015,
this Court issued an order requiring the reporter’s record be filed on or before April 30, 2015.
The court reporter, Genie Smith, still has not responded to this Court’s Order, and at this time,
the reporter’s record still has not been filed.

         It is therefore ORDERED that Ms. Smith file the full reporter’s record in this court no
later than May 15, 2015. If the full reporter’s record is not received by such date, an order may
issue directing Ms. Smith to appear and show cause why she should not be held in contempt for
failing to file the reporter’s record in a timely manner.


                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of May, 2015.




                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court